OPINION — AG -**** BOARD OF PUBLIC ACCOUNTANCY — COMPETITION BIDDING RULE **** THE COMPETITIVE BIDDING RULE (RULE NO. 3.04), OF THE  OKLAHOMA STATE BOARD OF PUBLIC ACCOUNTANCY IS A VALID REGULATION AND IS ENFORCEABLE WITH RESPECT TO THE ACCOUNTING TO BE PERFORMED WITHIN THE STATE OF OKLAHOMA FOR COMMERCIAL, GOVERNMENTAL OR OTHER TYPES OF ENTITIES, REGARDLESS OF WHETHER SUCH ACCOUNTING IS TO BE PERFORMED BY ACCOUNTANTS OR FIRMS LOCATED WITHIN OR WITHOUT THE STATE OF OKLAHOMA, AND REGARDLESS OF WHETHER THIS ACCOUNTING IS TO BE PERFORMED ON A PERMANENT OR CASUAL BASIS. IT IS FURTHER THE OPINION OF THE ATTORNEY GENERAL THAT THE STATE BOARD OF PUBLIC ACCOUNTANCY HAS NO JURISDICTION TO REGULATE COMPETITIVE BIDDING BY AN ACCOUNTANT WHERE SUCH ACCOUNTING IS TO BE PERFORMED WITHOUT THE STATE OF OKLAHOMA AND IN THIS REGARD, FEDERAL MILITARY RESERVATIONS ARE CONSIDERED OUTSIDE THE THE STATE OF OKLAHOMA.  CITE: 79 Ohio St. 1961 2 [79-2], 80 Ohio St. 1961 2 [80-2], 79 Ohio St. 1961 1 [79-1] (GARY M. BUSH)